Citation Nr: 0419870	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for a chronic pulmonary 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel





INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for a 
chronic pulmonary disorder and bilateral hearing loss.


FINDINGS OF FACT

1.  There is no competent clinical or other evidence showing 
that the veteran has a current chronic pulmonary disability 
that had its onset in service or is otherwise related 
thereto.

2.  There is no competent clinical or other evidence showing 
that the veteran has bilateral hearing loss that had its 
onset in service or is otherwise related thereto.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303  (2003).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385  (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jun. 24, 
2004), the Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim(s), or 
something to the effect that the claimant should "give us 
everything  you've got pertaining to your claim(s)."  This  
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran was first advised of the evidence needed to 
support his claims in an October 2000 letter from the RO.  He 
was further advised of what evidence he was expected to 
provide and what evidence VA would seek to obtain.  The 
veteran was specifically advised to provide any other 
evidence he wanted VA to consider.

In February 2001 the veteran was advised of the passage of 
the VCAA in a letter from the RO.  He was advised that the 
VCAA established new notice and assistance requirements for 
VA.  He was told what evidence was in the possession of the 
VA and he was told what evidence he needed to obtain and 
provide in support of his claims.  Again, the veteran was 
specifically advised to submit any additional evidence in 
support of his claim and was asked to notify VA if he had no 
further evidence to submit.

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made in April 2001, following appropriate VCAA 
notification in February 2001, and the timing requirement 
of Pelegrini has been satisfied.  

The veteran has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The veteran has indicated that a private medical provider has 
additional medical record evidence pertinent to his claim, VA 
has repeatedly attempted to obtain such records and has been 
advised by the medical provider (twice) that it has no 
additional evidence and has provided all medical records in 
its possession. 

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions of the VCAA.  
An adjudication of the appeal at this juncture is proper.

Factual Background

Service medical records reflect that the veteran had upper 
respiratory infections in April 1974, April 1976, March 1977, 
and February 1978, all of which were treated, with no 
evidence of chronic residuals.

Service medical records reflect that the veteran was 
hospitalized for 4 days in September 1976 after a drowning 
episode off the coast of Rota, Spain.  He experienced 
disorientation and pulmonary edema which improved with 
intravenous steroids, oxygen and time.  He was discharged 
from the hospital fully fit to return to duty.

Service medical records contain no references to bilateral 
hearing loss. The veteran's separation examination in 1978 
was negative for evidence of any chronic respiratory 
condition and reflected normal hearing.

Treatment records from a private medical provider reflect 
that the veteran was treated in November 1996 for an otitis 
condition, but do not contain any evidence of a hearing loss.

An August 2000 treatment record from Kaiser Permanente 
reflects that the veteran reported a history of slowly 
progressive decrease in lung function over the years.  The 
veteran stated that he became tired easily, had shortness of 
breath with exertion, had some wheezing and rattling in the 
lungs at times, and had been prescribed Ventolin.  On 
examination, his lungs were clear with good air movement.  
Oxygen saturation at rest was 95% and, after a brisk walk in 
the clinic, oxygen saturation was 96%.  The assessment was 
adequate lung function, with a question as to whether the 
veteran might have intermittent bronchospasm.

The veteran submitted a May 2001 "Personal Health Profile" 
report from a private medical provider.  The report contains 
the statement that the veteran's pulmonary vital capacity was 
3475 cc, which was less than normal, presented a measurable 
risk, and should be discussed with a physician.

A June 2002 private treatment record notes that the veteran 
had high frequency hearing loss on the right, described as 
"preexisting."

A VA audiological examination performed in accordance with 
the requirements of 38 C.F.R. § 4.85 was conducted in June 
2003.  The test results were invalid because the pure tone 
test results were not in agreement with speech reception 
threshold or physiological testing.  Tympanometry was 
considered within normal limits bilaterally.  Acoustic reflex 
thresholds were obtained with contralteral stimulation 
bilaterally at normal sensation levels.  Acoustic emission 
screenings were considered to pass from 2000 to 4000 Hz 
bilaterally.

A VA respiratory (obstructive, restrictive and interstitial) 
examination was conducted in June 2003.  The veteran reported 
a history of worsening pulmonary function studies and 
episodic asthma, responding to treatment with ventolin.  The 
lungs were clear to auscultation and percussion and the 
veteran was breathing comfortably at the time of the 
examination.  Pulmonary studies demonstrated mild restrictive 
ventilatory defect.  The examining physician opined that it 
was "at least as likely as not" that the veteran's 
pulmonary function was unrelated to his near-drowning 
episode.
Legal Criteria

Service connection may be granted for disability resulting 
from a personal injury suffered, or a disease contracted, or 
aggravation of a preexisting injury suffered or a disease 
contracted while in the active military service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.

For VA compensation purposes, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 
4.85.

Analysis

Chronic Pulmonary Disorder

The veteran essentially contends that he has developed 
progressively decreased lung function as a consequence of an 
inservice incident in which he almost drowned. It is not 
disputed that the veteran had a near-drowning episode while 
performing active service in 1976.  However, service medical 
records reflect that he was returned to full duty after four 
days, and there was no indication of any chronic respiratory 
condition when he was discharged from service two years 
later.

The veteran has reported a slowly progressive decrease in 
lung function over the years, which he has attributed to his 
near-drowning episode while performing active service.  
However, lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required.  In medical matters, competent medical evidence 
must come from a witness who is competent to testify as to 
the facts under consideration.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

An August 2000 private medical assessment contains the 
conclusion that the veteran had adequate lung function.  
While a May 2001 assessment from another private medical 
provider indicated that the veteran's pulmonary vital 
capacity was less than normal, a June 2003 VA respiratory 
examination found the lungs clear, with pulmonary studies 
demonstrating only a mild restrictive ventilatory defect.  
Moreover, the physician who conducted the June 2003 
examination concluded that that the veteran's pulmonary 
function was not related to his near drowning episode. No 
competent medical opinion or other evidence relating a 
chronic pulmonary disorder manifested by the demonstrated 
mild restrictive defect to the veteran's period of military 
service has been submitted. Accordingly, entitlement to 
service connection for chronic pulmonary bilateral disorder 
must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303. 

The provisions regarding benefit of the doubt were 
considered, however, they were not applied, as the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

Bilateral Hearing Loss

It is maintained by the veteran that his exposure to 
airplanes in the course of his job assignment in the military 
resulted in bilateral hearing loss. Service medical records, 
however, contain no evidence of hearing loss during active 
service.  Private treatment records subsequent to service 
contain no clinical evidence of hearing loss.  
VA attempted to obtain competent medical evidence of the 
current state of the veteran's hearing through audiological 
examination, but the test results were not valid because the 
pure tone test results were not in agreement with speech 
reception threshold or physiological testing. At present, 
there is no competent medical evidence that establishes that 
the veteran has a current hearing loss disability for VA 
purposes. Accordingly, entitlement to service connection for 
bilateral hearing loss must be denied.  The criteria for 
service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385.   

The provisions regarding benefit of the doubt were 
considered, however, they were not applied as the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Entitlement to service connection for chronic pulmonary 
disorder is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



